DETAILED ACTION
Status of claims
This action is in response to the amendment filed on 1/28/2022. Claim 1 – 12 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Response to Argument
Applicant’s arguments with respect to Claim 1 have been considered but they are not persuasive.  
Regarding Claim 1 and 7, applicant state that the cited reference does not perform a partial differentiation on the bias vector b0 and thus patentable over the art of record. Examiner respectfully disagree. Savitha discloses a complex valued neural network using gradient descent learning and demonstrate the network model using             
                
                    
                        y
                    
                    
                        i
                    
                
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            h
                        
                    
                    
                        
                            
                                W
                            
                            
                                i
                                j
                            
                        
                        
                            
                                y
                            
                            
                                h
                            
                            
                                j
                            
                        
                    
                
            
         in equation 3, the calculation of gradient             
                
                    
                        ∂
                        E
                    
                    
                        ∂
                        
                            
                                W
                            
                            
                                n
                                j
                            
                        
                    
                
            
         results in the partial differential between output layer and hidden layer in equation 7. Salehinejad also disclose complex-valued neural network (section III J para. 2) using gradient descent learning method (section III B) with model             
                
                    
                        y
                    
                    
                        t
                    
                
                =
                
                    
                        f
                    
                    
                        o
                    
                
                (
                
                    
                        W
                    
                    
                        H
                        O
                    
                
                
                    
                        h
                    
                    
                        t
                    
                
                +
                
                    
                        b
                    
                    
                        o
                    
                
                )
            
         (equation 3). With the loss function the difference of output yt and target zt (section IIC), the gradient calculation based on eq. 9 for each learning parameter             
                θ
            
         would include the partial differential of parameter             
                
                    
                        b
                    
                    
                        o
                    
                
            
        . As demonstrated by Savitha equation 7 – 9, the complex valued differential results in partial differential to real part and imaginary part; in the Salehinejad’s model, this result apply to the partial differential of             
                
                    
                        b
                    
                    
                        o
                    
                
            
         as well. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Back et al., Blind Deconvolution of Signals using a Complex Recurrent Network, Proceeding of IEEE workshop on Neural Networks for Signal Processing, 1994 in view of Savitha et al. Complex-valued function approximation using a Fully Complex-valued RBF Learning Algorithm, 2009 further in view of Salehinejad, Recent Advance in Recurrent Neural Networks, arXiv, Dec, 2017.

Regarding Claim 1, Back teaches a source separation method, comprising:
obtaining at least two source time-frequency signals and a mixed time-frequency signal corresponding to the at least two source time-frequency signals (See at least Back, Fig. 2, where X1 is the mixed time-frequency signal corresponding to the 2 target signals [source time-frequency signals] of Y1 and Y2 that the network is training to estimate);
disposing the mixed time-frequency signal at an input layer of a complex-valued deep neural network, and taking the at least two source time-frequency signals as a target of the complex-valued deep neural network (See at least Back, Abs. Line. 7, complex recurrent network [complex-valued deep neural network]; Fig. 2, where X1 is the mixed time-frequency signal at the input and the source time-frequency signals are the 2 target of Y1 and Y2 that the network is training to estimating);
calculating a cost function of the complex-valued deep neural network (See at least Back, Page. 568, Line 8, where Ji is the cost function calculated during the training); and
performing training of the complex-valued deep neural network (See at least Back, Abs. Line. 7, complex recurrent network [complex-valued deep neural network]) to minimize the cost function to generate a trained complex-valued deep neural network (See at least Back page. 566, ln. 7 – 9, where cost criterion [cost function] is Ji; page. 568, ln. 4, where total power Ji is minimized), provided by the complex-valued deep neural network (See at least Back, abs. ln. 7, where complex recurrent network). 
Separating the mixed time-frequency signal by the trained complex-valued deep neural network to generate a plurality of separated signals so as to improve a hearing quality of the separated signal provided by the trained complex-valued deep neural network (See at least Back, abs. ln. 8 – 10, where the approach is for separating unknown convolved signals [using trained complex-valued deep neural network to separate signals] which may occur in a situation such as the well-known “cocktail-party problem”; intro. ln. 7, where aim to listen to a desired signal [improve hearing quality of a separated signal] and other signal are considered as noise). 
Back do not explicitly disclose:
performing partial differential to a real part and an imaginary part of a weight value of each network parameter between the input layer and a hidden layer and between the hidden layer and an output layer … and a real part and an imaginary part of a deviation value of the network parameter between the input layer and a hidden layer and between the hidden layer and an output layer
Savitha explicitly discloses: 
performing partial differential to a real part and an imaginary part of a weight value of each network parameter between the input layer and a hidden layer and between the hidden layer and an output layer (See at least Savitha, Eq. 15, where partial differential is performed to each network parameter i to real part and imaginary part of weight Vi of network parameter between input and hidden layer; Eq. 7, where partial differential is performed to each network parameter j to real part and imaginary part of weight W between the hidden layer and output layer) … and a real part and an imaginary part of a deviation value of the network parameter between the input layer and a hidden layer (See at least Savitha, Eq. 20, where partial differential is performed to each network parameter i to the real part and imaginary part of deviation Ci of network parameter i between the input layer and output layer)  
Back and Savitha both disclose complex valued neural network for signal processing and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Back’s teaching of the source separation recurrent network with Savitha’s teaching of the fully complex-valued RBF neural network to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to get better performance (See at least Savitha abs. ln. 17).
Back in view of Savitha do not explicitly discloses: 
Performing partial differential to a real part and an imaginary part of a deviation value of the network parameter between the hidden layer and an output layer
	Salehinejad explicitly discloses: 
	Performing partial differential to a real part and an imaginary part of a deviation value of the network parameter between the hidden layer and an output layer (See at least Salehinejad, fig. 1a & eq. 3, where the network parameter b0 is the deviation between the hidden and the output layer)
	Back (in view of Savitha) and Salehinejad both disclose recurrent neural network for signal processing and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Back (in view of Savitha)’s teaching of the complex valued source separation recurrent network with Salehinejad’s teaching of adding deviation parameter between hidden and output layer to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to model rich dynamics (See at least Salehinejad page. 2, col. 2, ln. 3 – 5).

Regarding Claim 2, Back in view of Savitha and Salehinejad teaches the method claim of Claim 1, Back in view of Savitha and Salehinejad further teaches: performing partial differential to the real part of the network parameter to train a magnitude of the mixed time-frequency signal (See at least Savitha, Eq. 15 & 20, where training performs partial differential to the real part. The intended result of the positive cited complexed value signal processing is to learn the magnitude and the phase of the processed signal).

Regarding Claim 3, Back in view of Savitha and Salehinejad teaches the method claim of Claim 1, Back in view of Savitha and Salehinejad further teaches: performing partial differential to the imaginary part of the network parameter to train a phase of the mixed time-frequency signal (See at least Savitha, Eq. 15 & 20, where training performs partial differential to the imaginary part. The intended result of the positive cited complexed value signal processing is to learn the magnitude and the phase difference of the processed signal).

Regarding Claim 4, Back in view of Savitha and Salehinejad teaches the method claim of Claim 1, Back in view of Savitha and Salehinejad further teaches: taking a quadratic error as the cost function of the complex-valued deep neural network (See at least Savitha, Eq. 5, where the cost function E is quadratic).

Regarding Claim 5, Back in view of Savitha and Salehinejad teaches the method claim of Claim 1, Back in view of Savitha and Salehinejad further teaches: performing partial differential to the real part and the imaginary part of the network parameter of the complex-valued deep neural network respectively by a gradient descent method (See at least Savitha, sec. III, para. 4, ln. 1 – 2, the update rule computation is gradient).

 Regarding Claim 6, Back in view of Savitha and Salehinejad teaches the method claim of Claim 1, Back in view of Savitha and Salehinejad further teaches: wherein the network parameter comprises a weight value and a deviation value (See at least Savitha, sec. III, para. 10, ln. 5 – 6, where parameter include weight V and deviation C). 

Regarding Claim 7 – 12, Claim 7 – 12 are the corresponding device claim of Claim 1 – 6.  Back in view of Savitha and Salehinejad further teaches: a source separation device, comprising: a processor; and a memory, coupled to the processor (See at least Back, Page. 570, Para. 4, where simulation was carried out in a digital environment by a form of processor and the model was stored in a form of memory devices). Claim 7 – 12 are rejected for the same reason as Claim 1 – 6.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                         

/BRIAN M SMITH/Primary Examiner, Art Unit 2122